Citation Nr: 0532648	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than June 30, 1996, 
for the grant of service connection for chronic giardia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned an effective date of 
October 14, 1999, after granting service connection for 
chronic giardia.  

In a December 2003 Board decision, the Board granted an 
earlier effective date of June 30, 1996, for service 
connection for chronic giardia, and remanded the issue of 
entitlement to an effective date earlier than June 30, 1996, 
to the Appeals Management Center (AMC) for further action.  
The additional development requested by the Board was 
accomplished and the case was returned to the Board in 
September 2005.  


FINDINGS OF FACT

1.  In August 1995, the RO notified the veteran that his 
claim for service connection for giardiasis was denied; the 
veteran did not file an appeal.  

2.  Thereafter, a claim to reopen was not received prior to 
June 30, 1996.

3.  The veteran's claim for service connection for chronic 
giardia was reopened on the basis of new and material 
evidence consisting of VA medical records dated subsequent to 
August 1996.     


CONCLUSION OF LAW

The criteria for an effective date earlier than June 30, 
1996, for the award of service connection for chronic giardia 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Pursuant to the Board's remand directive, the AMC sent the 
veteran a letter in May 2004 that provides the required 
notice.  Although the AMC did not specifically request the 
veteran to submit any pertinent evidence in his possession, 
it did inform him of the evidence that would be pertinent to 
his claim and requested him to submit such evidence or 
provide the information and any authorization necessary to 
enable VA to obtain such evidence.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
Accordingly, to this extent, the Board is satisfied that VA 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Neither the veteran nor his representative has identified any 
additional evidence which could be obtained to substantiate 
the present claim, and the Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulation.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

In the present case, the claim was initially adjudicated by 
the RO in July 2001, before the provision of the notice 
required under the VCAA.  Following the provision of the 
required notice in May 2004, no additional pertinent evidence 
or information was received.  Therefore, there is no reason 
to believe that that the ultimate decision of the originating 
agency on the merits of this claim would have been different 
had initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that any procedural errors in the development and 
consideration of this claim by the originating agency were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.

II.  Legal Criteria 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2005).  

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim to reopen if it meets the 
requirements of 38 C.F.R. § 3.157.  Under that provision, the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  See 38 C.F.R. § 3.157 (2005).  

A notice of disagreement with a determination of the 
originating agency must be filed within one year from the 
date that the originating mails notice of the determination 
to the claimant.  Otherwise, the determination becomes final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § § 20.302, 20.1103 
(2005).  of the 

Where new and material evidence other than service department 
records is received within the appeal period, the effective 
date of the award will be as though the former decision had 
not been rendered.  If new and material evidence other than 
service department records is received after final 
disallowance, the effective date of the award will be the 
later of the date of receipt of the new claim or the date 
entitlement arose.  38 C.F.R. § 3.400 (q).   

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  The Board notes that the 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2005), is not liberalizing and does not 
apply to this claim.  See 66 Fed. Reg. 45,620, 45,629.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


III.  Analysis

As noted above, the veteran served on active duty from July 
1968 to July 1972.  In March 1994, the veteran submitted a 
claim for entitlement to service connection for giardiasis.  
The RO denied service connection for giardiasis in an August 
1995 rating action.  He was informed of this decision on 
August 4, 1995.  The veteran did not appeal this decision.  
The determination, therefore, became final on August 4, 1996, 
one year from the date of the notice of that determination.  

Thereafter, a statement was received from the veteran on 
October 14, 1999, which the RO construed as a petition to 
reopen the claim for entitlement to service connection for 
giardiasis.  In a July 2001 rating decision, the RO granted 
reopening of the claim based on new and material evidence, 
consisting of VA medical reports dated subsequent to August 
1996.  In this regard, the Board notes that the evidence 
added to the record following the August 1995 denial also 
included the report of the veteran's VA hospitalization from 
June 30 to July 3, 1996.  This report notes that the veteran 
had a history of giardia in 1994 and admissions for 
intractable nausea and vomiting in April 1995.  It shows that 
during the current admission, he underwent an 
esophagogastroduodenoscopy, which only revealed mild 
gastritis.  The final diagnosis was intractable nausea and 
vomiting.  Because of the history of giardia noted in this 
report and the symptoms evaluated during the period of 
hospitalization, the Board found in its December 2003 
decision that the hospital report qualified as a claim to 
reopen.  Accordingly, the Board granted an earlier effective 
date of June 30, 1996, for service connection for chronic 
giardia.  Although this report was received within the appeal 
period following the August 1995 decision, it cannot be 
considered new and material evidence since giardia was not 
diagnosed during this period of hospitalization.  

The veteran asserts that an earlier effective date for the 
grant of service connection for chronic giardia is in order 
because he has suffered from giardia since his military 
service and he received VA treatment for this disability as 
early as 1988.  While the Board can understand why the 
veteran believes that he should be entitled to an earlier 
effective date, he has not identified any factual or legal 
basis which would permit the Board to grant his claim.  

Pursuant to the Board's remand, the veteran was informed that 
evidence establishing that his claim to reopen was received 
prior to June 30, 1996, is required to substantiate his claim 
for an earlier effective date.  Neither he nor his 
representative has identified any communication, medical 
record, or anything else that either believes should be 
construed as an earlier claim to reopen.  The Board has 
reviewed the record and has found nothing that qualifies as 
an earlier claim to reopen.  Accordingly, the Board concludes 
that an earlier effective date for the grant of service 
connection for chronic giardia is not in order.  In reaching 
this decision, the Board has considered the evidentiary 
equipoise rule but has determined that the preponderance of 
the evidence is against the veteran's claim.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than June 30, 1996, 
for the award of service connection for chronic giardia is 
denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


